Walton, J.
This case is before the law court on report. R is an action by the town of Hampden against the town of New-burgh to recover expenses incurred for nurses, medical attendance, and other necessaries, furnished Mrs. Rebecca Morrill, while sick with the small pox.
The statute declares that expenses thus incurred shall be at the charge of the person sick, if able, otherwise that of the town to which he belongs. R. S., c. 14, § 1.
One ground of defense is that, when the statutes declare that expenses thus incurred shall be at the charge of the person sick, if able, “otherwise that of the town to which he belongs,” the phrase, “the town to which he belongs,” means the town where the person sick has an established residence, and not the town where the person happens to have a pauper settlement. We find, on examination, that this precise question was raised and settled in Kennebunk v. Alfred, 19 Maine, 221.
It was there held that the phrase in the then existing statute, *372“ at the charge df the town or place whereto they belonged,” meant the town or place where the persons sick had their pauper settlements, and not the town where they might happen to reside at the time. We think the present statute must receive the same construction. The change in the phraseology is not material.
Another ground of defense is that, Mrs. Morrill was herself able to pay the expenses incurred for her relief. A careful examination of the evidence satisfies us that upon this ground the defendants are entitled to prevail. The statute declares that expenses thus incurred shall be at the charge of the person sick, “if able.” Although Mrs. Morrill does not appear to have been a woman of large means, the evidence satisfies us that she was able to pay the expenses incurred for her own personal relief; and probably she would have been willing to do so, if no more than a just and reasonable sum had been charged, and the amount had been demanded of her at the time, or as soon as she recovered from her sickness. Upon this ground we think the defendants are entitled to judgment.

Judgment for defendants.

Appleton, C. J., Dickerson, Barrows, Virgin and Peters, JJ., concurred.